Case 1:19-cv-10312-VSB Document 27-4 Filed 01/08/20 Page 1 of 5




     EXHIBIT D
         11-10979-reg
            Case 1:19-cv-10312-VSB
                       Doc 10 Filed Document
                                      06/16/11 27-4
                                                  Entered
                                                       Filed
                                                          06/17/11
                                                             01/08/20
                                                                   00:17:25
                                                                       Page 2 Imaged
                                                                               of 5
                              Certificate of Service Pg 1 of 4
                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF NEW YORK
                                                One Bowling Green
                                             New York, NY 10004−1408


IN RE: Alfred Del Rio and Olivia Del Rio                    CASE NO.: 11−10979−reg
aka Alfredo Del Rio
Social Security/Taxpayer ID/Employer ID/Other Nos.:         CHAPTER: 7
xxx−xx−          xxx−xx−




                                         DISCHARGE OF DEBTOR
                                        ORDER OF FINAL DECREE

A petition under chapter 7 of title 11, United States Code was filed by or against the Debtor(s) on 3/7/11 ; an order for
relief was entered under chapter 7; no order denying a discharge has been granted. The Debtor's estate has been fully
administered.

IT IS ORDERED THAT:


1. The Debtor is released from all dischargeable debts.

2. Any judgment not obtained in this court is null and void as to the personal liability of the Debtor(s) regarding the
following:


(a) debts dischargeable under 11 U.S.C. § 523(a);

(b) debts alleged to be excepted from discharge under 11 U.S.C. § 523(a)(2),(4),(6) or (15) unless determined by this
court to be nondischargeable;

(c) debts determined by this court to be discharged.


3. All creditors whose debts are discharged by this order or whose judgments are declared null and void in 2 above,
are enjoined from instituting or continuing any action, employing any process or engaging in any act to collect such
debts as personal liabilities of the Debtor(s).
4. Jil Mazer−Marino is discharged as the Trustee of the Debtor's estate and the bond is cancelled. The chapter 7 case
of the Debtor(s) is closed.

Dated: 6/14/11                                   Robert E. Gerber, Bankruptcy Judge
         11-10979-reg
            Case 1:19-cv-10312-VSB
                       Doc 10 Filed Document
                                      06/16/11 27-4
                                                  Entered
                                                       Filed
                                                          06/17/11
                                                             01/08/20
                                                                   00:17:25
                                                                       Page 3 Imaged
                                                                               of 5
                              Certificate of Service Pg 2 of 4

                                 EXPLANATION OF BANKRUPTCY DISCHARGE
                                          IN A CHAPTER 7 CASE

      This court order grants a discharge to the person named as the debtor. It is not a dismissal of the case and it
does not determine how much money, if any, the trustee will pay to creditors.
Collection of Discharged Debts Prohibited
      The discharge prohibits any attempt to collect from the debtor a debt that has been discharged. For example, a
creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to attach wages
or other property, or to take any other action to collect a discharged debt from the debtor. [In a case involving
community property:] [There are also special rules that protect certain community property owned by the debtor's
spouse, even if that spouse did not file a bankruptcy case.] A creditor who violates this order can be required to pay
damages and attorney's fees to the debtor.

      However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest, against
the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case. Also, a
debtor may voluntarily pay any debt that has been discharged.

Debts That are Discharged

       The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged. Most, but
not all, types of debts are discharged if the debt existed on the date the bankruptcy case was filed. (If this case was
begun under a different chapter of the Bankruptcy Code and converted to chapter 7, the discharge applies to debts
owed when the bankruptcy case was converted.)
Debts that are Not Discharged.

      Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:
      a. Debts for most taxes;
      b. Debts that are in the nature of alimony, maintenance, or support;
      c. Debts for most student loans;
      d. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;
      e. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle while intoxicated;
      f. Some debts which were not properly listed by the debtor;
      g. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are not
      discharged;

      h. Debts for which the debtor has given up the discharge protections by signing a reaffirmation agreement in
      compliance with the Bankruptcy Code requirements for reaffirmation of debts.



       This information is only a general summary of the bankruptcy discharge. There are exceptions to these
general rules. Because the law is complicated, you may want to consult an attorney to determine the exact
effect of the discharge in this case.
            11-10979-reg
               Case 1:19-cv-10312-VSB
                          Doc 10 Filed Document
                                         06/16/11 27-4
                                                     Entered
                                                          Filed
                                                             06/17/11
                                                                01/08/20
                                                                      00:17:25
                                                                          Page 4 Imaged
                                                                                  of 5
                                 Certificate of Service Pg 3 of 4
                                      United States Bankruptcy Court
                                      Southern District of New York
In re:                                                                                  Case No. 11-10979-reg
Alfred Del Rio                                                                          Chapter 7
Olivia Del Rio
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0208-1           User: rchou                  Page 1 of 2                   Date Rcvd: Jun 14, 2011
                               Form ID: 155                 Total Noticed: 46


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 16, 2011.
db/jdb        +Alfred Del Rio,    Olivia Del Rio,    5910 Tyndall Avenue,     Bronx, NY 10471-1914
smg            N.Y. State Unemployment Insurance Fund,     P.O. Box 551,    Albany, NY 12201-0551
smg            New York City Dept. Of Finance,     345 Adams Street, 3rd Floor,
                Attn: Legal Affairs - Devora Cohn,     Brooklyn, NY 11201-3719
smg            New York State Tax Commission,     Bankruptcy/Special Procedures Section,     P.O. Box 5300,
                Albany, NY 12205-0300
smg            United States Attorney,    One St. Andrew’s Plaza,     Claims Unit - Room 417,
                New York, NY 10007-1701
ust           +United States Trustee,    33 Whitehall Street,     21st Floor,    New York, NY 10004-2122
5462518       +BAC HOME LOANS SERVICING,     450 AMERICAN ST,    SIMI VALLEY, CA 93065-6285
5462521       +BALLY TOTAL FITNESS,    12440 E IMPERIAL HWY STE,     NORWALK, CA 90650-3178
5462525       +CAP ONE NA,    ATTN: BANKRUPTCY,    PO BOX 30273,    SALT LAKE CITY, UT 84130-0273
5462533       +CITI MORTGAGE INC,    ATTENTION: BANKRUPTCY DEPARTMENT,      PO BOX 689196,
                DES MOINES, IA 50368-9196
5462548       +HSBC,   SOUTH YONKER OFFICE,     449 SOUTH BROADWAY,    YONKERS, NY 10705-2338
5462553       +HSBC USA NA,    SPECIAL UNIT,    1 HSBC CENTER, 26TH FL,    BUFFALO, NY 14203-2801
5462552       +HSBC USA NA,    3418 BROADWAY,    NEW YORK, NY 10031-7419
5462558       +NEW CENTURY MORTGAGE C,    PO BOX 15298,    WILMINGTON, DE 19850-5298
5462559       +NISSN INF LT,    ATTN: BANKRUPTCY,    8900 FREEPORT PARKWAY,     IRVING, TX 75063-2438
5462560       +REAL TIME RESOLUTIONS,    1750 REGAL ROW,    DALLAS, TX 75235-2289
5462561       +RENE SOLSZANO,    C/O MIDLAND CREDIT MGMT,     POB 939019,   SAN DIEGO, CA 92193-9019
5462563       +SEARS/CBSD,    CITICARD CREDIT SRVS/CENTRALIZED BANKRUP,     PO BOX 20507,
                KANSAS CITY, MO 64195-0507
5462566       +WYRHSR MTG,    3815 SOUTH WEST TEMPLE,    SALT LAKE CITY, UT 84115-4412

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr            EDI: QJMMARINO.COM Jun 14 2011 19:03:00      Jil Mazer-Marino,
               Meyer, Suozzi, English & Klein, P.C.,    990 Stewart Avenue,     Suite 300,    P.O. Box 9194,
               Garden City, NY 11530-9194
5462515      +EDI: BECKLEE.COM Jun 14 2011 19:03:00      AMERICAN EXPRESS,    C/O BECKET AND LEE LLP,
               PO BOX 3001,   MALVERN, PA 19355-0701
5462517      +EDI: BECKLEE.COM Jun 14 2011 19:03:00      AMEX,    C/O BECKETT & LEE,    PO BOX 3001,
               MALVERN, PA 19355-0701
5462524      +EDI: BANKAMER2.COM Jun 14 2011 19:03:00      BANK OF AMERICA,     PO BOX 17054,
               WILMINGTON, DE 19850-7054
5462522      +EDI: BANKAMER.COM Jun 14 2011 19:03:00      BANK OF AMERICA,    ATTN: BANKRUPTCY NC4-105-03-14,
               PO BOX 26012,   GREENSBORO, NC 27420-6012
5462526       EDI: CAPITALONE.COM Jun 14 2011 19:03:00      CAPITAL ONE, N.A.,     BANKRUPTCY DEPT,    PO BOX 5155,
               NORCROSS, GA 30091
5462527      +EDI: RMSC.COM Jun 14 2011 19:03:00      CARECR/GEMB,    ATTN: BANKRUPTCY,    PO BOX 103104,
               ROSWELL, GA 30076-9104
5462528      +EDI: CHASE.COM Jun 14 2011 19:03:00      CHASE,    P.O. BOX 15298,    WILMINGTON, DE 19850-5298
5462529      +EDI: CHASE.COM Jun 14 2011 19:03:00      CHASE BANK USA, NA,    PO BOX 15298,
               WILMINGTON, DE 19850-5298
5462530      +EDI: CHASE.COM Jun 14 2011 19:03:00      CHASE MHT BK,    ATTN: BANKRUPTCY,     PO BOX 15145,
               WILMINGTON, DE 19850-5145
5462532      +EDI: CHASE.COM Jun 14 2011 19:03:00      CHASE NA,    ATTN: BANKRUPTCY DEPT,     PO BOX 100018,
               KENNESAW, GA 30156-9204
5462534      +EDI: CITICORP.COM Jun 14 2011 19:03:00      CITIBANK,    ATTN: CENTRALIZED BANKRUPTCY,
               PO BOX 20507,   KANSAS CITY, MO 64195-0507
5462535      +EDI: CITICORP.COM Jun 14 2011 19:03:00      CITIBANK NA,
               CITICARD CREDIT SRVS/CENTRALIZED BANKRUP,    PO BOX 20507,    KANSAS CITY, MO 64195-0507
5462536      +EDI: CITICORP.COM Jun 14 2011 19:03:00      CITIBANK SD, NA,    ATTN: CENTRALIZED BANKRUPTCY,
               PO BOX 20507,   KANSAS CITY, MO 64195-0507
5462539      +EDI: CITICORP.COM Jun 14 2011 19:03:00      CITIBANK USA,
               CITICARD CREDIT SRVS/CENTRALIZED BANKRUP,    PO BOX 20507,    KANSAS CITY, MO 64195-0507
5462540      +EDI: DISCOVER.COM Jun 14 2011 19:03:00      DISCOVER FIN,    PO BOX 6103,
               CAROL STREAM, IL 60197-6103
5462544      +EDI: CHASE.COM Jun 14 2011 19:03:00      FIRST USA BANK,    PO BOX 8650,
               WILMINGTON, DE 19899-8650
5462545      +EDI: CHASE.COM Jun 14 2011 19:03:00      FIRST USA BANK N A,    PO BOX 8650,
               WILMINGTON, DE 19899-8650
5462546      +EDI: RMSC.COM Jun 14 2011 19:03:00      GEMB / HH GREGG,    ATTENTION: BANKRUPTCY,      PO BOX 103106,
               ROSWELL, GA 30076-9106
5462547      +EDI: RMSC.COM Jun 14 2011 19:03:00      GEMB/GAP,    PO BOX 981400,    EL PASO, TX 79998-1400
5462549      +EDI: HFC.COM Jun 14 2011 19:03:00      HSBC BANK,    PO BOX 5253,    CAROL STREAM, IL 60197-5253
5462550      +EDI: HFC.COM Jun 14 2011 19:03:00      HSBC BANK,    ATTN: BANKRUPTCY,    PO BOX 5213,
               CAROL STREAM, IL 60197-5213
5462554      +EDI: HFC.COM Jun 14 2011 19:03:00      HSBC/RS,    90 CHRISTIANA RD,    NEW CASTLE, DE 19720-3118
5462555      +EDI: TSYS2.COM Jun 14 2011 19:03:00      MACYS/FDSB,    ATTN: BANKRUPTCY,    PO BOX 8053,
               MASON, OH 45040-8053
5462562      +EDI: SEARS.COM Jun 14 2011 19:03:00      SEARS/CBSD,    PO BOX 6189,    SIOUX FALLS, SD 57117-6189
                11-10979-reg
                   Case 1:19-cv-10312-VSB
                              Doc 10 Filed Document
                                             06/16/11 27-4
                                                         Entered
                                                              Filed
                                                                 06/17/11
                                                                    01/08/20
                                                                          00:17:25
                                                                              Page 5 Imaged
                                                                                      of 5
                                     Certificate of Service Pg 4 of 4


 District/off: 0208-1                  User: rchou                        Page 2 of 2                          Date Rcvd: Jun 14, 2011
                                       Form ID: 155                       Total Noticed: 46


 Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
 (continued)
 5462564      +EDI: CITICORP.COM Jun 14 2011 19:03:00      SHELL OIL / CITIBANK,   ATTN.: CENTRALIZED BANKRUPTCY,
                PO BOX 20507,   KANSAS CITY, MO 64195-0507
 5462565      +EDI: TSYS2.COM Jun 14 2011 19:03:00     VISDSNB,    ATTN: BANKRUPTCY,   PO BOX 8053,
                MASON, OH 45040-8053
                                                                                              TOTAL: 27

               ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
 5462516*        +AMERICAN EXPRESS,    C/O BECKET AND LEE LLP,     PO BOX 3001,   MALVERN, PA 19355-0701
 5462519*        +BAC HOME LOANS SERVICING,     450 AMERICAN ST,    SIMI VALLEY, CA 93065-6285
 5462520*        +BAC HOME LOANS SERVICING,     450 AMERICAN ST,    SIMI VALLEY, CA 93065-6285
 5462523*        +BANK OF AMERICA,    ATTN: BANKRUPTCY NC4-105-03-14,     PO BOX 26012,    GREENSBORO, NC 27420-6012
 5462531*        +CHASE MHT BK,    ATTN: BANKRUPTCY,    PO BOX 15145,    WILMINGTON, DE 19850-5145
 5462537*        +CITIBANK SD, NA,    ATTN: CENTRALIZED BANKRUPTCY,     PO BOX 20507,   KANSAS CITY, MO 64195-0507
 5462538*        +CITIBANK SD, NA,    ATTN: CENTRALIZED BANKRUPTCY,     PO BOX 20507,   KANSAS CITY, MO 64195-0507
 5462541*        +DISCOVER FIN,    PO BOX 6103,    CAROL STREAM, IL 60197-6103
 5462542*        +DISCOVER FIN,    PO BOX 6103,    CAROL STREAM, IL 60197-6103
 5462543*        +DISCOVER FIN,    PO BOX 6103,    CAROL STREAM, IL 60197-6103
 5462551*        +HSBC BANK,    PO BOX 5253,    CAROL STREAM, IL 60197-5253
 5462556*        +MACYS/FDSB,    ATTN: BANKRUPTCY,    PO BOX 8053,    MASON, OH 45040-8053
 5462557*        +MACYS/FDSB,    ATTN: BANKRUPTCY,    PO BOX 8053,    MASON, OH 45040-8053
                                                                                                   TOTALS: 0, * 13, ## 0

 Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
 USPS regulations require that automation-compatible mail display the correct ZIP.




I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.

Meeting of Creditor Notices only (Official Form 9): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social Security
Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required by the
bankruptcy rules and the Judiciary’s privacy policies.




Date: Jun 16, 2011                                       Signature:
